Title: To George Washington from John Mauritius Goetschius, 24 October 1780
From: Goetschius, John Mauritius
To: Washington, George


                  
                     Hakensack Oct. 24. 1780
                  
                  your Excellencies letter I have received Concerning Dadly
                        Dudley. The Infamous raskle last night made his Escape
                     together with him the Sarjeant of the Guard Said Dadly was ordered by the
                     civill Magistrates to my care untill Court which was to be opened this day he
                     was Guilty of Several robberies committed on the Inhabitants of this Country. I
                     am very sorry of his escape. The sarjeant was a stranger to me
                     out other Countries had allways behaved well. I suppose they
                     are both gone to the Ennimie. I have parties out Perhaps they will take them
                     yet.
                  Nothing more at present on that head. I further Inform your
                     Excellencie that I have account from New York that there is a Manouvre of the
                     Ennimie up the north river. the Ennimie was Embarked and was to Sail yesterday
                     up the north river. I yet now have an account that they are Sailed yesterday
                     but the Latter I Cannot Confirm becaus the— Informer is no trusty messenger.
                     The truth of it I will Soon Know. I am in all respects your Excellencies Most
                     Obedient Subject with Submission and Obedience of all your Excellencies orders.
                  
                     J.M. Goetschius Major 8th Regiment
                  
               